IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30775
                         Summary Calendar
                        __________________


DENNIS M. SHELTON,

                                     Petitioner-Appellant,

versus

C. MARTIN LENSING, Warden,
Hunt Correctional Center;
RICHARD P. IEYOUB, Attorney
General, State of Louisiana,


                                     Respondents-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. CA-94-4081-E
                       - - - - - - - - - -
                        February 15, 1996

Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's order denying

appellant's petition for writ of habeas corpus.   He argues that

the district court gave an unconstitutional reasonable doubt jury

instruction; the state knowingly presented perjured testimony and

failed to disclose impeachment evidence; and his sentence was



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30775
                                -2-

disproportionate to the offenses and excessive.   We have reviewed



the record and the district court's opinion and find no

reversible error.   Accordingly, we affirm for essentially the

reasons given by the district court.   Shelton v. Lensing, No. CA-

94-4081-E (E.D. La. June 6, 1995).

     AFFIRMED.